Case 6:18-cv-00127-RBD-DCI Document 35 Filed 04/18/19 Page 1 of 5 PageID 261



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

DIAMOND RESORTS U.S.
COLLECTION DEVELOPMENT, LLC
and DIAMOND RESORTS
INTERNATIONAL, INC.,

              Petitioners,

v.                                                        Case No. 6:18-cv-127-Orl-37DCI

SANDY WILLIAM ROYCE,

              Respondent.


                                         ORDER

       This case concerns a petition to confirm an arbitration award. (Doc. 1 (“Petition”).)

On review, the Court grants the Petition.

                                   I.    BACKGROUND

       Petitioners instituted this action on January 25, 2018 seeking to confirm the

arbitration award entered against Respondent under the Federal Arbitration Act, 9 U.S.C.

§ 9. (Doc. 1.) Specifically, Petitioners seek confirmation of the interim and final awards

after arbitration proceedings against Respondent concluded on January 31, 2017. (Id. ¶¶

37–46.) The interim award found in Petitioners’ favor in all respects and the final award

stated the total award amount, including attorney’s fees and costs, that Petitioners were

entitled to as a result. (Id. ¶¶ 34–36 (“Award”).) This total was $157,767.21, with per diem

interest continuing to accrue for breach of the Promissory Note. (Doc. 30-3, pp. 8–11.)

       Respondent failed to move to vacate, modify, or correct the Award within three

                                            -1-
Case 6:18-cv-00127-RBD-DCI Document 35 Filed 04/18/19 Page 2 of 5 PageID 262



months as required by 9 U.S.C. § 12, so Petitioners filed this action to confirm the Award.

(Doc. 1, ¶¶ 37–46.) Respondent previously moved to dismiss the Petition with prejudice

for insufficient process and service under Federal Rules of Civil Procedure 12(b)(4) and

(5). (Doc. 13.) The Court denied that motion without prejudice based on Respondent’s

lack of conferral. (Doc. 15.) Respondent then filed a renewed motion to dismiss for

insufficient process and service (Doc. 24), which, upon thorough analysis, the Court

denied (Doc. 27 (“MTD Order”)). Respondent did not move for reconsideration of the

MTD Order. With the issue of service then settled, the Court set a briefing schedule for

the Petition. (Doc. 28.) Petitioners’ initial brief requests the Court confirm the Petition

based on Respondent’s failure to timely challenge the Award as required by the FAA.

(Doc. 30.) But Respondent’s brief, instead of responding to Petitioners’ arguments, re-

litigates the issues of service and process. (Doc. 33, pp. 4–18.) Briefing complete, the

matter is ripe.

                                 II.     LEGAL STANDARDS

       The Federal Arbitration Act (“FAA”) controls the Court’s review of an arbitration

award. See 9 U.S.C. §§ 9–12. The FAA provides the exclusive grounds to vacate or modify

an arbitration award. See Hall Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 584 (2008);

see also Frazier v. CitiFinancial Corp., LLC, 604 F.3d 1313, 1324 (11th Cir. 2010) (holding

judicially-created bases for vacating arbitration awards are no longer valid in light of Hall

Street). Judicial review of arbitration awards is “narrowly limited” and the FAA presumes

that arbitration awards will be confirmed. See B.L. Harbert Int’l, LLC v. Hercules Steel Co.,

441 F.3d 905, 909 (11th Cir. 2006), abrogated on other grounds by Frazier, 604 F.3d 1313.

                                              -2-
Case 6:18-cv-00127-RBD-DCI Document 35 Filed 04/18/19 Page 3 of 5 PageID 263



       9 U.S.C. § 10 describes four instances where a court may vacate an award:

       (1) Where the award was procured by corruption, fraud, or undue means;
       (2) Where there is evident partiality or corruption in the arbitrators;
       (3) Where the arbitrators were guilty of misconduct in refusing to postpone
           the hearing, upon sufficient cause shown, or in refusing to hear evidence
           pertinent and material to the case and controversy; or of any other
           misbehavior by which the rights of any other misbehavior by which the
           rights of any party have been prejudiced; or
       (4) Where the arbitrators exceeded their powers, or so imperfectly executed
           them that a mutual, final, and definite award upon the subject matter
           submitted was not made

9 U.S.C. § 10(a)(1)–(4). And under § 11, arbitration awards may be corrected or modified:

        (a) Where there was an evident material miscalculation of figures or an
           evident material mistake in the description of any person, thing, or
           property referred to in the award.
       (b) Where the arbitrators have awarded upon a matter not submitted to
           them, unless it is a matter not affecting the merits of the decision upon
           the matter submitted.
       (c) Where the award is imperfect in matter of form not affecting the merits
           of the controversy.

Confirmation of an arbitration award is intended to be summary, and confirmation

should be withheld only if a party meets the substantial burden imposed under 9 U.S.C.

§§ 10 or 11. See Cullen v. Paine, Webber, Jackson & Curtis, Inc., 863 F.2d 851, 854

(11th Cir. 1989).

                                    III.   ANALYSIS

       Petitioners seek confirmation of the Award based on the simple premise that

Respondent waived any objection by not timely moving to vacate, modify, or correct the

Award entered against her as required by the FAA. (Doc. 30, pp. 5–6.) Respondent

opposes on the grounds that the Court lacks jurisdiction over the Petition because

Petitioners failed to perfect service and process. (Doc. 33, pp. 9–15.) As the Court

                                            -3-
Case 6:18-cv-00127-RBD-DCI Document 35 Filed 04/18/19 Page 4 of 5 PageID 264



previously disposed of process and service issues in the MTD Order (Doc. 27), and

Respondent unquestionably hasn’t raised any of the FAA’s vacatur grounds (Doc. 33, pp.

4–15), the Court must confirm the Award. 1

                                   IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.    Petitioners Diamond Resorts U.S. Collection Development, LLC and

             Diamond Resorts International, Inc.’s Petition/Motion to Confirm an

             Arbitration Award Pursuant to Section 9 of the Federal Arbitration Act

             (Doc. 1) is GRANTED.

       2.     The Interim Award of Arbitrator dated November 16, 2016, as modified and

              finalized by the Final Award dated January 31, 2017 (Doc. 30-3) is

             CONFIRMED.

       3.    The Clerk is DIRECTED to enter judgment in favor of Petitioners and

             against Respondent in the amount of $157,767.21, plus accrued interest; and

             CLOSE the file.

       4.    Petitioners may thereafter file a motion for attorneys’ fees and costs related

             to this proceeding.

       DONE AND ORDERED in Chambers in Orlando, Florida, on April 18, 2019.



       1In a last-ditch effort, Respondent claims that the U.S. Court of Appeals for the
Eleventh Circuit recognizes a “public policy” exception for vacating an arbitration award.
(Doc. 33, pp. 14–15.) The Court previously discussed and discarded this argument in
Diamond Resorts U.S. Collection Development, LLC and Diamond Resorts International, Inc. v.
Nancy A. Johnson, Case No. 6:18-cv-90-Orl-37TBS, Doc. 25 (Apr. 16, 2019), and adopts that
reasoning.
                                            -4-
Case 6:18-cv-00127-RBD-DCI Document 35 Filed 04/18/19 Page 5 of 5 PageID 265




Copies to:
Counsel of Record




                                    -5-
